DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is in response to the amendment filed 19 May 2021 No claims have been amended. Claim 1 has been cancelled. Claims 2-42 have been added. Therefore, claims 2-42 are presently pending in this application.
Information Disclosure Statement
Due to a long list references in the IDS’ submitted on 10 May 2019, 29 July 2019, 26 November 2019, 16 July 2020, 10 November 2021, highlight those documents which have been specifically brought to applicant’s attention and/or are known to be of most significance should be provided. See Penn Yan Boats, Inc. v. Sea Lark Boats, Inc., 359 F. Supp. 948, 175 USPQ 260 (S.D. Fla. 1972), aff’d, 479 F.2d 1338, 178 USPQ 577 (5th Cir. 1973), cert. denied, 414 U.S. 874 (1974). But cf. Molins PLC v. Textron Inc., 48 F.3d 1172, 33 USPQ2d 1823 (Fed. Cir. 1995). 
Note that consideration by the examiner of the information submitted in an IDS means nothing more than considering the documents in the same manner as other documents in Office search files are considered by the examiner while conducting a search of the prior art in a proper field of search. See MPEP 609.
Drawings
The drawings are objected to because:
In figures 1-2, 3, 5 and 64 unlabeled box elements (shown as numbers 23, 25, 108, 116, 125) should be provided with descriptive text labels. See 37 CFR 1.84(n).  
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “the electrical terminal comprises an edge card receptacle configured to receive an edge card associated with the base unit”, as recited in lines 1-2 of claim 40, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: 
The limitation of "an orientator configured to orientate the circuit connector", as recited in lines 1-2 of claim 6 and line 11 of claim 32.
The limitation of “an activator configured to disengage the latch”, as recited in lines 1-2 of claim 23.
The limitation of “a seal member … configured to seal against an inside of the outlet”, as recited in lines 2-4 of claim 26.
The limitation of “an identification component configured to be measured by the base unit”, as recited in lines 1-2 of claim 29.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 27-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 27-28, the term “generally” in line 1 is indefinite because it is a range within a range limitation.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2 and 32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 13 and 21 of Osborne et al. (10,828,482 B2). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the application claims are broader in at least one aspect and recite additional features not present in the patent claims.
Regarding claim 2 and the broadening aspect of the application claims, the following comparison between the patent claims and the application claims, see underlined features in the patent claims, show what elements have been excluded in the presentation of the application claims.  
Patent claim 21
Application claim 2
1. A circuit connector for a humidification system, the humidification system comprising a base unit and a humidification chamber, the humidification chamber being configured to be engageable with the base unit, the circuit connector comprising: 
an inlet configured to provide a fluid connection to an outlet of the humidification chamber to receive heated and/or humidified gases therefrom; 
an outlet configured to provide a fluid connection to a conduit for directing the heated and/or humidified gases to or from a patient or other person; and 
an electrical terminal configured to provide an electrical connection to a base unit electrical terminal, the electrical terminal comprising exposed contact pads that are sized, positioned and configured to be brought into contact with the base unit electrical terminal along a single plane, 
wherein the exposed contact pads are not all uniformly spaced apart; 
wherein a longitudinal dimension of each of the exposed contact pads extends along a same direction as a centerline of the outlet.
21. The circuit connector of claim 1, comprising a recess or projection configured to be engaged by a latch on a wall of the outlet of the humidification chamber, thereby providing said releasable and lockable connection of the circuit connector to the outlet of the humidification chamber.

an inlet configured to provide a fluid connection from an outlet of a humidification chamber; 
an outlet configured to provide a fluid connection from the inlet of the circuit connector to a conduit, the conduit configured to direct a gas away from the humidification chamber; and 
an electrical terminal; 
wherein the circuit connector is configured to be releasably and lockably connected to the outlet of the humidification chamber to provide fluid connection between the outlet of the humidification chamber and the inlet of the circuit connector; and 
wherein the circuit connector is configured to provide an electrical connection between the electrical terminal and a base unit when the base 


Thus, it is apparent, for the broadening aspect, that patent claim 21 includes features that are not in application claim 2, where patent claim 21 differs slightly by reciting contact pads and a recess or projection configured to be engaged by a latch on a wall of the outlet of the humidification chamber. Following the rationale in In re Goodman, cited above, where applicant has once been granted a patent containing a claim for the specific or narrower invention, applicant may not then obtain a second patent with a claim for the generic or broader invention without first submitting an appropriate terminal disclaimer. Since application claim 2 is anticipated by patent claim 1 with respect to the broadening aspect, and since anticipation is the epitome of obviousness, then application claim 2 is obvious over patent claim 1 with respect to the broadening aspect.
Regarding claim 32 and the broadening aspect of the application claims, the following comparison between the patent claims and the application claims, see 
Patent claim 13
Application claim 32
1. A circuit connector for a humidification system, the humidification system comprising a base unit and a humidification chamber, the humidification chamber being configured to be engageable with the base unit, the circuit connector comprising: 
an inlet configured to provide a fluid connection to an outlet of the humidification chamber to receive heated and/or humidified gases therefrom; 
an outlet configured to provide a fluid connection to a conduit for directing the heated and/or humidified gases to or from a patient or other person; and 
an electrical terminal configured to provide an electrical connection to a base unit electrical terminal, the electrical terminal comprising exposed contact pads that are sized, positioned and configured to be brought into contact with the base unit electrical terminal along a single plane, 
wherein the exposed contact pads are not all uniformly spaced apart; 
wherein a longitudinal dimension of each of the exposed contact pads extends along a same direction as a centerline of the outlet.

13. The circuit connector of claim 1, comprising an orientator configured to orientate the circuit connector relative to the outlet of the humidification chamber and/or to orientate the electrical terminal of the circuit connector relative to the electrical terminal associated with the base unit.

an inlet configured to provide a fluid connection from an outlet of the humidification chamber; 
an outlet configured to provide a fluid connection from the inlet of the circuit connector to a conduit, the conduit configured to direct a gas away from the humidification chamber; 
an electrical terminal configured to provide an electric connection to the base unit; and 
an orientator configured to orient the circuit connector relative to the outlet of the humidification chamber.


Thus, it is apparent, for the broadening aspect, that patent claims 1 and 13 include features that are not in application claim 32, where patent claims 1 and 13 differ slightly by reciting contact pads of patent claim 1.  Following the rationale in In re Goodman, cited above, where applicant has once been granted a patent containing a claim for the specific or narrower invention, applicant may not then obtain a second patent with a claim for the generic or broader invention without first submitting an appropriate terminal disclaimer.  Since application claim 32 is anticipated by patent claims 1 and 13, with respect to the broadening aspect, and since anticipation is the epitome of obviousness, then application claim 32 is obvious over patent claims 1 and 13 with respect to the broadening aspect.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 2, 6-12, 17-21, 23-25, 31-37 and 42 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Foote et al. (2016/0199612 A1).
Regarding claim 2, in figure 3b, 3d, 4a, 8a-8b and 10a Foote discloses a circuit connector (air circuit 4100) for a humidification system (humidifier 5000), the circuit connector 4100 comprising: an inlet (outlet connector 4106) configured to provide a fluid 
Annotated fig. 4g of Foote

    PNG
    media_image1.png
    338
    516
    media_image1.png
    Greyscale

	Regarding claim 6, Foote discloses an orientator (recess 4116) configured to orientate the circuit connector 4100 relative to the outlet of the humidification chamber 5180 and to orientate the electrical terminal 4112 relative to the base unit 4000 (the user must engage the orientator 4116 with a matching protrusion structure of the electrical connector receiver 5114 to be able to properly connect the circuit connector 4100 with the humidification chamber 5180, see figs. 4a and 8d).
	Additionally, as an alternative interpretation, Foote discloses an orientator (actuator 4108 and retention feature 4110) configured to orientate the circuit connector 4100 relative to the outlet of the humidification chamber 5180 and to orientate the 
Regarding claim 7, Foote discloses that the orientator 4116 comprises a recess (the orientator comprises a recessed structure, see fig. 4a) configured to slidably engage a projection (electrical connector receiver 5114) on the outlet 5104/5140 of the humidification chamber 5180 in a single orientation (the recess of the orientator 4116 engages the projection 5104/5140 to properly orient the circuit connector 4100 with the outlet 5104/5140 of the humidification chamber 5180, see figs. 4a and 8d).
Regarding claim 8, Foote discloses that the recess is keyhole shaped (the recess is shown to have a keyhole shape matching the projection 5114, see figs. 4a and 8d).
Regarding claim 9, Foote discloses that the orientator 4108/4110 (as per the alternative interpretation of claim 6 with Foote above) comprises a projection (retention feature 4110) configured to slidably engage a recess (notch 5126) in the outlet 5104/5140 of the humidification chamber 5180 in a single orientation (the projection 4110 must engage the recess 5126 to allow the circuit connector 4100 to be secured on the outlet 5104/5140 of the humidification chamber 5180, see para. [0328] lines 12-24).
Regarding claim 10, Foote discloses that the outlet 5104/5140 of the humidification chamber 5180 comprises a first portion (see annotated fig. 10a of Foote below) that extends substantially vertically from the humidification chamber 5180 and a second portion (see annotated fig. 10a of Foote below) that extends substantially horizontally from the first portion (the first portion is shown to extend substantially 
Annotated fig. 10a of Foote

    PNG
    media_image2.png
    255
    424
    media_image2.png
    Greyscale

Additionally, as an alternative interpretation, Foote discloses that the outlet 5104/5140 of the humidification chamber 5180 comprises a first portion (see annotated 
Regarding claim 11, Foote discloses that the cut-out 4116 comprises a wider opening end than a termination end (the cut-out 4116 is shown to have a wider opening end than a termination end, see the annotated fig. 5b of Foote below), and wherein the cut-out 4116 provides tolerance as to an orientation of the circuit connector 4100 on 
Annotated fig. 5b of Foote

    PNG
    media_image3.png
    291
    517
    media_image3.png
    Greyscale

Regarding claim 12, Foote discloses that the electrical terminal 4112 comprises electrical contact elements (electrical leads 4128) configured to contact with tracks of a printed circuit board (Printed Circuit Board Assembly 4202) associated with the base unit 4000 (the base unit 4000 includes a printed circuit board 4202 on an electrical component 4200, the electrical contact elements 4128 engage with the electrical connector receiver 5114 and cable 5102 to contact tracks of the printed circuit board 4202, see figs. 3a, 4a and 8a-8b and paras. [0274], [0352] and [0366]).

Regarding claim 18, Foote discloses that a latch (actuator 4108 and retention feature 4108/4110; as the definition of a latch is “any of various devices in which mating mechanical parts engage to fasten but usually not to lock something” the latch 4108/4110 is sized to engage and fasten with a notch 5126) configured to engage a recess (notch 5126) of a wall (shown as the interior curved wall of the outlet 5104/5140, see fig. 8b) of the outlet 5104/5140 of the humidification chamber 5180 (the latch 4108/4110 is shown to engage the recess 5126, the recess 5126 being on the wall of the outlet 5104/5140, see figs. 4a and 8b para. [0328] lines 12-24), wherein the latch 4108/4110 provides a releasable and lockable connection of the circuit connector 4100 to the outlet 5104/5140 of the humidification chamber 5180 (the latch 4108/4110 
Regarding claim 19, Foote discloses that the latch 4108/4110 comprises a button (actuator 4108) protruding outward from the latch 4108/4110 (the button 4108 is shown to protrude outward from the latch 4108/4110, see fig. 4a), and an upper portion (shown as the portion of the latch 4108/4110 having the retention feature 4110, see annotated fig. 4a of Foote below) of the latch 4108/4110 configured to deflect away from an axial center of the conduit connector 4100 when inward force is applied to the button 4108 (after the user presses on and releases the button 4108, the upper portion deflects away from the central axis of the conduit connector 4100, see para. [0328] lines 12-24).
Annotated fig. 4a of Foote

    PNG
    media_image4.png
    302
    459
    media_image4.png
    Greyscale

Regarding claims 20-21, Foote discloses that the upper portion of the latch 4108/4110 is configured to engage the recess 5126 of the wall of the outlet 5104/5140 of the humidification chamber 5180 and that the upper portion of the latch 4108/4110 is 
	Regarding claim 23, Foote discloses an activator (actuator 4108) configured to disengage the latch 4108/4110 from the recess 5126 to allow removal of the circuit connector 4100 from the outlet 5104/5140 of the humidification chamber 5180 (the user presses the activator 4108 of the latch 4108/4110 of the circuit connector 4100 to release the latch 4108/4110 from the recess 5126, see para. [0328] lines 12-24).
Regarding claim 24, Foote discloses that the activator 4108 comprises a manually depressible button (the activator 4108 is shaped as a depressible button that is manually depressed by the user, see para. [0328] lines 12-24).
Regarding claim 25, Foote discloses that a portion (seal 4170) of the circuit connector 4100 is receivable inside the outlet 5104/5140 of the humidification chamber 5180 (seal 4170 is shown to be received inside the outlet 5104/5140, see fig. 12f).
	Regarding claim 31, Foote discloses a humidification system (humidifier 5000) comprising the circuit connector 4100 of Claim 2 (the circuit connector 4100 is part of a humidification system 5000, see para. [0241]).
	Regarding claim 32, Foote discloses the circuit connector 4100, a humidification system 5000, the base unit 4000, the humidification chamber 5180 as recited in the rejection of claim 2 above. Foote further discloses an orientator (recess 4116) 
	Additionally, as an alternative interpretation, Foote discloses an orientator (actuator 4108 and retention feature 4110) configured to orientate the circuit connector 4100 relative to the outlet of the humidification chamber 5180 (the user must engage the orientator 4108/4110 with a matching notch 5126 in of the outlet 5104/5140 of the humidification chamber 5180 to be able to properly connect the circuit connector 4100 with the humidification chamber 5180, see figs. 4a and 8d and para. [0328] lines 12-24).
	Regarding claim 33, Foote discloses that the electrical terminal 4112 is substantially parallel to the inlet 4106 of the circuit connector 4100 to enable both electrical and fluid connections to be effected in a single motion (the electrical terminal 4112 is shown to be substantially parallel with a central axis of the inlet 4106 of the circuit connector 4100 so that the user can effect electrical and fluid connections in a single motion, see fig. 4a).
Regarding claims 34-35, Foote discloses that the orientator comprises a recess and that the recess is configured to receive a projection disposed on the outlet of the humidification chamber to orientate the circuit connector relative to the outlet of the humidification chamber, as recited in the rejection of claim 7 above.
Regarding claim 36, Foote discloses that the orientator comprises a projection configured to engage a recess in the outlet of the humidification chamber to orientate 
	Regarding claim 37, Foote discloses that the electrical terminal 4112 comprises one or more electrical contact elements configured to make contact with one or more tracks of a printed circuit board associated with the base unit, as recited in the rejection of claim 12 above.
	Regarding claim 42, Foote discloses a humidification system comprising the circuit connector of Claim 32, as recited in the rejection of claim 31 above.
Claims 2-5, 16, 32 and 41 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Buechi et al. (2014/0246021 A1).
Regarding claim 1, in figures 1-6 Buechi discloses a circuit connector (see annotated fig. 3 of Buechi) for a humidification system (the circuit connector connects an inspiration tube 9 to a respiratory humidifier 1, see fig. 1 and para. [0026] lines 3-6), the circuit connector comprising: an inlet (second connection element 14) configured to provide a fluid connection from an outlet (first connection element 6) of a humidification chamber (liquid container 4; the inlet connects to the outlet 6 to allow humidified gases to flow through the circuit connector, see fig. 1 and para. [0027] and para. [0035] lines 1-5); an outlet (see annotated fig. 3 of Buechi below) configured to provide a fluid connection from the inlet 14 of the circuit connector to a conduit (the outlet allows gases, flowing from the inlet 14, to pass to the conduit 9 to be sent toward the patient, see fig. 1 and para. [0027]), the conduit 9 configured to direct a gas away from the humidification chamber 4 (the conduit 9 allows gases to be sent away from the humidification chamber 4, see para. [0027]); and an electrical terminal (second electrical 
Annotated fig. 3 of Buechi

    PNG
    media_image5.png
    528
    385
    media_image5.png
    Greyscale


Regarding claim 4, Buechi discloses that the humidification chamber 4 and the conduit connector are configured to be removed from the base unit 2 with the conduit connector remaining in fluid connection with the outlet of the humidification chamber 4 (the circuit connector is assembled with the humidification chamber 4 such that a user has the circuit connector installed on the humidification chamber 4 after removing the humidification chamber 4 from the base unit 2 so that the user can dispose of the humidification chamber 4 and conduit connector after use, see para. [0041]).
Regarding claim 5, Buechi discloses that the electrical terminal 16 is substantially parallel to the inlet 14 of the circuit connector to enable both electrical and fluid connections to be effected in a single motion (the electrical terminal 16 is shown to be parallel to the central axis of the inlet 14 of the circuit connector, see fig. 6).
Regarding claim 16, Buechi discloses that the electrical terminal 14 is electrically connected to a heater wire 13 (the heating wire 13 is positioned within the circuit connector and conduit 9, the electrical terminal 14 supplying power to the heating wire 13, see fig. 1 and para. [0016] lines 1-4 and para. [0029] lines 1-3).

	Regarding claim 41, Buechi discloses that the humidification chamber 4 is configured to be inserted on the base unit 2 along a first axis, wherein the circuit connector is configured to be coupled to the outlet 6 of the humidification chamber along a second axis, and wherein the first axis is parallel to the second axis (the humidification chamber 4 is shown to be connected to the base unit 2 along a first axis, at the center of the humidification chamber 4 and the base unit 2, and the circuit connector is shown to be connected to the outlet 6 of the humidification chamber 4 along a central axis of the inlet 14 of the circuit connector and the outlet 6 of the humidification chamber 4, see annotated fig. 6 of Buechi below).
Annotated fig. 6 of Buechi

    PNG
    media_image6.png
    576
    589
    media_image6.png
    Greyscale
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 13 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Buechi et al. as applied to claims 2 and 32 above, and further in view of Klasek et al. (2008/0105257 A1).
Regarding claim 13, Buechi discloses everything as claimed, including the electrical terminal 2 having electrical leads 18 making contact with an electrical terminal 24 of the base unit 2 (the electrical terminal 2 provides an electrical connection, to control a heating wire 13 in the circuit connector, with first electrical contact element 24 to provide an electrical connection with the base unit 2 when the humidification chamber 1 is attached to the base unit 2, see fig. 6 and para. [0037]), but lacks a detailed description of the electrical terminal comprising a printed circuit board comprising one or more tracks.
However, in figures 8, 11-13, 20 and 22 and 35-36 Klasek teaches that a circuit connector 54 has an electrical terminal 54c comprising a printed circuit board 54c comprising tracks to make contact with electrical contact elements 52f/52g/52h associated with a base unit 21 (the printed circuit board 54c has tracks contacting the 
	Regarding claim 38, the modified Buechi device discloses that the electrical terminal comprises a printed circuit board comprising one or more tracks configured to make contact with one or more electrical contact elements associated with the base unit, as recited in the rejection of claim 13 above.
Claims 14-15 and 39-40 are rejected under 35 U.S.C. 103 as being unpatentable over Buechi et al. as applied to claims 2 and 39 above, and further in view of Tegg (2012/0283570 A1).
Regarding claim 14, Buechi discloses everything as claimed including that the electrical terminal 14 is configured to be received on an electrical terminal receptacle (first electrical contact element 24) on the base unit 2 (see figs. 3 and 5 of Buechi), but lacks a detailed description of an edge card configured to be received in an edge card receptacle on the base unit.

Regarding claim 15, the modified Buechi device discloses that the humidification chamber is configured to be inserted on the base unit along a first axis, wherein the edge card is configured to be received in the edge card receptacle along a second axis, and wherein the second axis is parallel to the first axis (the humidification chamber 4 is 
Regarding claim 39, the modified Buechi device discloses that the electrical terminal comprises an edge card configured to be received in an edge card receptacle associated with the base unit, as recited in the rejection of claim 14 above.
	Regarding claim 40, the modified Buechi device discloses that the electrical terminal (as taught by Buechi) is an edge card (as taught by Tegg) and that the base unit (as taught by Buechi) receives the edge card in an edge card receptacle (as taught by Tegg) as recited in the rejection of claim 14 above, but lacks a detailed description of the electrical terminal comprising an edge card receptacle configured to receive an edge card associated with the base unit.
However, Buechi discloses that the electrical terminal 14 of the circuit connector is relied upon to provide an electrical connection between the circuit connector and the base unit, the electrical terminal 14 of the circuit connector and electrical terminal of the base unit only mating structural features necessary to ensure an electrical connection is made, see figs. 3 and 5 and para. [0037] lines 2-12 of Buechi. Tegg being relied upon to shown an alternative electrical connection using an edge card 66 and edge card receptacle 106, see fig. 8 and para. [0041] lines 1-19 of Tegg. Therefore, it would have been obvious to have modified Buechi’s electrical terminal to be an edge card receptacle and to have modified Buechi’s base unit electrical terminal to be an edge .
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Foote et al. as applied to claim 26 above, and further in view of Feldhahn et al. 2007/0193580 A1) .
Regarding claim 22, Foote discloses everything as claimed including the latch 4108/4110 and recess 5126, but lacks a detailed description of the upper portion of the latch is configured to disengage the recess or projection of the wall of the outlet of the humidification chamber when the upper portion deflects away from the axial center of the conduit connector.
However, in figures 3 and 6-7 Feldhahn teaches that an upper portion 30 of the latch 13 is configured to disengage the recess (the recess is shown as the indentation that the upper portion engages, see figs. 3 and 7) of a wall of a port 21 of a humidifier 15 when the upper portion 30 deflects away from the axial center of the conduit .
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Buechi et al. as applied to claim 2 above, and further in view of Edirisuriya et al. (6,953,354 B2) and Saba (2002/0058436 A1).
Regarding claim 26, Buechi discloses everything as claimed including the circuit connector inlet 14 (see fig. 3), but lacks a detailed description of an inner plug portion.
However, in figure 13 Edirisuriya teaches that a conduit connector 210 includes an inner plug portion 214 (the inner plug portion 214 mates with a tubular protrusion 204 for a humidifying chamber 35, see col. 6 lines 22-58). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Buechi’s circuit connector inlet to be a outlet having an inner plug portion as taught by Edirisuriya to provide an alternative connective arrangement and since it is merely a substitution of one known type of connecting piece with another known type of connecting piece, and it appears that the modified Buechi inlet would 
The modified Buechi device discloses the inner plug portion (as taught by Edirisuriya), but lacks a detailed description of the inner plug portion comprising an outer groove near a distal end of the inner plug portion, and a seal member disposed in the outer groove, wherein the seal member is configured to seal against an inside of the outlet of the humidification chamber when the circuit connector is connected to the outlet.
However, in figure 2 Saba teaches that an inner plug portion 55W comprises an outer groove near a distal end of the inner plug portion 55W, and a seal member 71 disposed in the outer groove (an outer groove is shown at the distal end of the inner plug portion 55W to provide a location for the seal member 71 to be seated, see fig. 2), wherein the seal member 71 is configured to seal against an inside of the outlet 22 of a pipe 20 when the circuit connector 14 is connected to the outlet 22 (the seal member 71 provides a seal between outlet 22 and the inner plug portion 55W, see para. [0034]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified Buechi inner plug portion to include an outer groove having a seal member as taught by Saba to provide an additional seal to ensure no loss of gases during operation of the humidification system.
Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Buechi et al., Edirisuriya et al. and Saba as applied to claim 26 above, and further in view of Lissau (4,533,115 A).

However, in figure 3 Lissau teaches a seal member 38 having a T-section shape (the seal member 38 is shown to have a T-shape and is used to provide a seal for a conduit 30, see col. 2 lines 11-15). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified Buechi seal member to have a T-shape as taught by Lissau to provide an alternative sealing arrangement between the inlet of the circuit connector and outlet of the humidification chamber and since such a modification would have involved a mere change in the form or shape of a component. A change in form or shape is generally recognized as being within the level of ordinary skill in the art.  
Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Buechi et al., Edirisuriya et al. and Saba as applied to claim 26 above, and further in view of Guest (5,975,591 A).
Regarding claim 28, the modified Buechi device discloses everything as claimed including the seal member (as taught by Saba), but lacks a detailed description of the seal member being generally V-shaped.
However, in figures 2-5 Guest teaches a seal member 20 having a V-section shape (the seal member 20 is shown to have a V-shape and is used to provide a seal for a circuit coupling 10, see col. 2 lines 36-48). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified Buechi seal member to have a V-shape as taught by .
Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Foote et al. as applied to claim 2 above, and further in view of Bath et al. (2011/0023874 A1).
Regarding claim 29, Foote discloses that the circuit connector’s 4100 electrical terminal 4112 connects to an electrical resistance heater within a helical coil 4103 of the conduit 4102, see para. [0322] lines 18-31, and a processor (central controller 4230) of the base unit 4000 is configured to control the system 5000 (the processor 4230 controls operation of the system 5000 including the circuit connector 4100, see para. [0308] and [0352]), but lacks a detailed description of an identification component configured to be measured by the base unit when the electrical terminal is received in a receptacle on the base unit, wherein the processor of the base unit is configured to determine a model of the circuit connector based on a measurement of the identification component, and the processor is configured to select operational, control, and/or therapy parameters based on the determined model.
However, in figures 18 and 21 Bath teaches a circuit connector 330 has an identification component 410 configured to be measured by the base unit 15 when the electrical terminal 60 is received in a receptacle on the base unit 15 (the electrical terminal 60 connects to a base unit 15, see para. [0077] lines 1-9 and para. [0081] lines .
Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Foote et al. and Bath et al. as applied to claim 29 above, and further in view of White et al. (2003/0154977 A1).
Regarding claim 30, the modified Foote device discloses that the identification component is a resistor having a first resistance value in a first range of values (the identification component 410 is a thermistor having a resistance of resistance of 100kΩ, see para. [0088] lines 12-14 and paras. [0095]-[0097] of Bath), wherein the circuit connector comprises a electrical resistance heater (the circuit connector 4100 connects 
However, in figure 1 White teaches that a conduit 31 has a heater wire 15 having a resistance value of 18 ohms (the heater wire 15 has a predetermined resistance value of 18 ohms, the value being determined based on the length of the wire and the conduit type, see para. [0053]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified Foote electrical resistance heater to be a heater wire with a resistance value of 18 ohms as taught by White to provide an alternative heating component having a low resistance heater that has a lower chance of overheating and since it is merely a substitution of one known type of heating element with another known type of heating element, and it appears that the modified Foote device would perform equally well when providing heat to the conduit.
The modified Foote device discloses that the first range of values does not overlap with the second range of values (the first range of values of the identification component, as taught by Bath, is 100kΩ, see para. [0095] lines 12-16 of Bath; the second range of values of the heater wire, as taught by White, is 18 ohms, see para. [0053] lines 5-8 of White; therefore the first range of values does not overlap with the second range of values).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Matz et al. (5,181,858 A) a circuit connector with an identification component.
Mackay (6,600,727 B1) is cited to resistors having differing ranges of resistance values.
Payton et al. (2008/0028850 A1) is cited to show a circuit connector with a printed circuit board.
LeMahieu et al.(2008/0066741 A1) is cited to show a circuit connector with an identification component.
Liepold (2009/0243226 A1) is cited to show a circuit connector with a seal member.
Gross (2013/0252461 A1) is cited to show a circuit connector with a seal member.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MORALES whose telephone number is (571)272-2555. The examiner can normally be reached M-T: 7:30a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER MORALES/Examiner, Art Unit 3785                                                                                                                                                                                                        

/TU A VO/Primary Examiner, Art Unit 3785